INDEPENDENT CONTRACTOR PROPRIETARY INFORMATION

AND INVENTIONS AGREEMENT

In consideration of my independent contractor relationship with Naturade, Inc.,
a Delaware corporation (the “Company”) and my compensation from the Company, I,
David Brown, hereby agree as follows:

1. Proprietary Information. I understand that the Company possesses and will
possess Proprietary Information that is important to its business. “Proprietary
Information” is information (whether conveyed orally, in writing or otherwise)
that was or will be developed, created, or discovered by or on behalf of the
Company, or that became or will become known by, or was or is conveyed to the
Company, that has or could have commercial value in the Company’s business,
unless (a) the information is or becomes publicly known through lawful means;
(b) the information is disclosed to me without confidential or proprietary
restriction by a third party who rightfully possesses the information (without
confidential or proprietary restriction) and who did not learn of it directly or
indirectly from the Company or (c) was previously known to me.

Proprietary Information includes, without limitation, any Company Inventions (as
defined below) and any information relating to (i) client/customer lists, vendor
lists or other lists or compilations containing client, customer or vendor
information; (ii) information about products, proposed products, research,
product development, techniques, processes, costs, profits, markets, marketing
plans, strategies, forecasts, sales or commissions; (iii) plans for the future
development of new product concepts; (iv) manufacturing techniques or processes,
documents, books, papers, drawings, schematics, models, sketches, computer
programs, databases or other data, including electronic data recorded or
retrieved by any means; (v) the compensation, performance and terms of
employment of other employees; (vi) all other information that has been or will
be given to me in confidence by the Company (or any affiliate); (vii) software
in various stages of development, and any designs, drawings, schematics,
specifications, techniques, models, data, source code, algorithms, object code,
documentation, diagrams, flow charts, research development, processes and
procedures relating to any software; and (viii) any information that the Company
obtains from another party that it treats as proprietary or designates as
Proprietary Information.

At all times, both during my independent contractor relationship with the
Company and after its termination, I will not, directly or indirectly, use, make
available, sell, disclose or otherwise communicate to any third party, other
than in my assigned duties for the benefit of the Company, any Proprietary
Information. I am aware that the unauthorized disclosure of Proprietary
Information may be highly prejudicial to the Company’s interests, an invasion of
privacy, and an improper disclosure of trade secrets. Without limiting the
foregoing, I shall not make copies of, or otherwise reproduce, Proprietary
Information unless authorized by the Company for reproduction.

2. Company Materials. “Company Materials” are documents or other media or
tangible items that contain or embody Proprietary Information or any other
information concerning the business, operations or plans of the Company, whether
such documents have been prepared by me or by others. “Company Materials”
include, without limitation, blueprints, drawings, photographs, charts, graphs,
notebooks, customer lists, computer software, media or printouts, sound
recordings and other printed, typewritten or handwritten documents, as well as
samples, prototypes, models, products and the like.

3. Intellectual Property.

3.1 All Proprietary Information and all right, title and interest in and to any
Company patents, patent rights, copyrights, trademark rights, mask work rights,
trade secret rights, and all other intellectual and industrial property and
proprietary rights that currently exist or may exist in the future anywhere in
the world (collectively, “Rights”) in connection therewith shall be the sole
property of the Company. I hereby assign to the Company any Rights I may have or
acquire in such Proprietary Information.

3.2 I acknowledge and agree that I have no expectation of privacy with respect
to the Company’s telecommunications, networking or information processing
systems (including, without limitation, stored company files, e-mail messages
and voice messages) and that my activity and any files or messages on or using
any of those systems may be monitored at any time without notice. I further
agree that any property situated on the Company’s premises and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by Company personnel at any time with or without
notice. All Company Materials shall be the sole property of the Company. I agree
that during my independent contractor relationship with the Company, I will not
remove any Company Materials from the business premises of the Company or
deliver any Company Materials to any person or entity outside the Company,
except as I am required to do in connection with performing the duties of my
engagement as an independent contractor. I recognize that the unauthorized
taking of any Proprietary Information may be a crime under the Cal. Penal Code
§499c or comparable laws of other states or the United States, and may also
result in civil liability under Sections 3426.1 through 3426.11 of the
California Civil Code, or comparable laws of other states. I further agree that,
immediately upon the termination of my engagement as an independent contractor
by me or by the Company for any reason, or for no reason, or during my
engagement as an independent contractor if so requested by the Company, I will
return all Company Materials, apparatus, equipment and other physical property,
or any reproduction of such property, excepting only (a) my personal copies of
records relating to my compensation; (b) my personal copies of any materials
previously distributed generally to stockholders of the Company; and (c) my copy
of this Independent Contractor Proprietary Information and Inventions Agreement
(this “Agreement”).

3.3 I agree that all “Inventions” (which term includes patentable or
non-patentable inventions, original works of authorship, derivative works, trade
secrets, trademarks, copyrights, service marks, mask works, discoveries,
patents, technology, algorithms, computer software, application programming
interfaces, protocols, formulas, compositions, ideas, designs, processes,
techniques, know-how, data and all improvements, rights and claims related to
the foregoing), made, conceived, reduced to practice or developed by me or on my
behalf (in whole or in part, either alone or jointly with others) within the
course and scope of my engagement as an independent contractor, shall be the
sole property of the Company. I hereby assign, without further consideration,
all such Inventions (“Company Inventions”) to the Company (free and clear of all
liens and encumbrances), and the Company shall be the sole owner of all Rights
in connection therewith.

I acknowledge that all original works of authorship which have been made and
which are made by me (in whole or in part, either alone or jointly with others)
within the course and scope of my work as an independent contractor for the
Company and which are protectable by copyright are “works made for hire,” as
defined in the United States Copyright Act (17 USCA, Section 101). I have not
disclosed and will not disclose Inventions covered by this Section 3.3 to any
person outside the Company, unless I am requested to do so by management
personnel of the Company.

3.4 I have maintained and agree to maintain adequate and current written records
on the development of all Company Inventions and have disclosed and agree to
disclose promptly to the Company all Company Inventions and relevant records,
which records will remain the sole property of the Company. I further agree that
all information and records pertaining to any idea, process, trademark, service
mark, invention, technology, computer program, original work or authorship,
design, formula, discovery, patent, or copyright that I do not believe to be a
Company Invention, but is conceived, developed, or reduced to practice by me (in
whole or in part, either alone or jointly with others) within the course and
scope of my engagement as an independent contractor, shall be promptly disclosed
to the Company (such disclosure to be received in confidence). The Company shall
examine such information to determine if in fact the ideas, process, or
invention, etc., constitutes a Company Invention and is therefore subject to
assignment under Section 3.3.

3.5 I agree to perform, during and after my engagement as an independent
contractor, all acts deemed necessary or desirable by the Company to permit and
assist it, at the Company’s expense (which shall include separate reasonable
compensation to me for such actions I may be requested to take after the
termination of my engagement as an independent contractor), in evidencing,
perfecting, recording, obtaining, maintaining, defending and enforcing Rights
and/or my assignment with respect to Company Inventions in any and all
countries. Such acts may include, without limitation, execution of documents and
assistance or cooperation in legal proceedings. Should the Company be unable to
secure my signature on any document necessary to apply for, prosecute, obtain,
enforce or defend any Rights relating to any assigned Invention, whether due to
my mental or physical incapacity or any other cause, I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents,
as my agents and attorneys-in-fact, with full power of substitution, to act for
and in my behalf and instead of me, to execute and file any documents and to do
all other lawfully permitted acts to further the above purposes with the same
legal force and effect as if executed by me.

3.6 Any assignment of copyright hereunder (and any ownership of a copyright as a
work made for hire) includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights” (collectively, “Moral Rights”). To the extent such Moral Rights cannot
be assigned under applicable law and to the extent the following is allowed by
the laws in the various countries where Moral Rights exist, I hereby waive such
Moral Rights and consent to any action of the Company that would violate such
Moral Rights in the absence of such waiver and consent. I will confirm any such
waivers and consents from time to time as reasonably requested by the Company.

3.7 I agree that I will not incorporate in any way, or permit to be incorporated
in any way, any Inventions made, conceived, reduced to practice or developed by
me (in whole or in part, either alone or jointly with others) either: (a) prior
to or (b) outside the course and scope of my engagement as an independent
contractor for the Company (“Prior Inventions”). Notwithstanding the foregoing,
I hereby grant the Company a royalty-free, nonexclusive, perpetual, irrevocable,
transferable, worldwide license (with rights to sublicense through multiple
tiers of sublicense) to practice all Rights relating to any Prior Inventions (or
other Inventions that are not assigned or assignable to Company hereunder) that
become incorporated in any way, or I permit to be incorporated in any way, in
any Company Inventions or any other Company technology or products.

4. Former Employer Information. I agree that I will not, during my engagement as
an independent contractor by the Company, improperly use or disclose any
confidential information, proprietary information or trade secrets of my former
or concurrent employers. I agree that I will not bring onto the premises of the
Company any document or any property belonging to my former employers unless
consented to in writing by them if such conduct would constitute a breach of my
obligations to such former employees. I represent and warrant that I have
returned all property and confidential information belonging to all prior
employers.

5. Non-Solicitation of Customers and Vendors. I acknowledge that pursuit of the
activities forbidden by this Section 5 would necessarily involve the use or
disclosure of Proprietary Information in breach of this Agreement, but that
proof of such breach would be extremely difficult. Therefore, I agree that for
the term of this Agreement and for a period of twelve (12) months after
termination of my engagement as an independent contractor, I shall not, directly
or indirectly, for myself or any third party or entity, encourage, induce or
solicit any such customer or any vendor to terminate its relationship with the
Company.

6. Non-Solicitation of Employees. I agree that for a period of twelve
(12) months following the termination of my engagement as an independent
contractor, I will not, directly or directly, on behalf of myself or any other
person or entity, solicit (other than through a general advertisement not
directed to any such person) the services of any person who was employed by the
Company on the date of my termination of my engagement as an independent
contractor or at any time during the six (6) month period prior to the
termination of my engagement as an independent contractor.

7. Non-Competition. I agree that during my engagement as an independent
contractor, with respect to retail sales channels, I will not engage in any
employment, business, or activity that engages in the manufacture, sale,
provision or distribution of any Products as defined in the Asset Purchase
Agreement dated as of July      , 2005 by and among Symco, Incorporated,
Symbiotics, Inc. and Quincy Investments Corp. The Company expressly acknowledges
that nothing in this Section 7 shall apply to me with respect to business
operations in network or multi-level marketing channels. The provisions of this
Section 7 shall apply both during normal working hours and at all other times
including, without limitation, nights, weekends and vacation time, while I am
engaged as an independent contractor by the Company.

8. No Conflict with Obligations to Third Parties. I represent that my
performance of all the terms of this Agreement has not breached and will not
breach any agreement to keep in confidence proprietary or confidential
information acquired by me in confidence or in trust prior to my engagement as
an independent contractor by the Company. I have not entered into, and I agree I
will not enter into, any agreement either written or oral in conflict herewith
or in conflict with my engagement as an independent contractor by the Company.
The performance of this Agreement does not and will not violate any applicable
law, rule or regulation or any proprietary or other right of any third party.

9. Remedies; Waiver. I recognize that nothing in this Agreement is intended to
limit any remedy of the Company under the California Uniform Trade Secrets Act.
I recognize that my violation of this Agreement could cause the Company
irreparable harm, the amount of which may be extremely difficult to estimate,
making any remedy at law or in damages inadequate. Therefore, I agree that the
Company shall have the right to apply to any court of competent jurisdiction for
an order restraining any breach or threatened breach of this Agreement and for
any other relief the Company deems appropriate. This right shall be in addition
to any other remedy available to the Company. I ALSO ACKNOWLEDGE AND UNDERSTAND
THAT I SHALL NOT, UNDER ANY CIRCUMSTANCE, HAVE ANY RIGHT TO SEEK OR ATTEMPT TO
SEEK ANY INJUNCTIVE RELIEF AGAINST THE COMPANY WITH RESPECT TO ANY BREACH OR
THREATENED BREACH OF THIS AGREEMENT, AND I HEREBY WAIVE ANY AND ALL SUCH RIGHTS
AGAINST THE COMPANY.

10. Indemnity. I agree to indemnity and hold harmless the Company, its
affiliates and their respective directors, officers, employees, agents,
representatives and interest holders from and against any and all claims, joint
or several, that result from my material breach of, or material failure to
perform any of, my representations, warranties, covenants or obligations in this
Agreement.

11. Survival. I agree that my obligations under Sections 1, 3, 5, 6, 8 through
18 of this Agreement shall continue in effect after termination of my engagement
as an independent contractor by the Company, regardless of the reason or reasons
for termination, and whether such termination is voluntary or involuntary on my
part, and that the Company is entitled to communicate my obligations under this
Agreement to any future employer or potential employer of mine.

12. Controlling Law; Venue; Severability. I agree that the sole jurisdiction and
venue for actions related to the subject matter hereof shall be the state and
federal courts located in the County of Orange or Los Angeles, California. I
further agree that if one or more provisions of this Agreement are held to be
illegal or unenforceable under applicable California law, such illegal or
unenforceable portion(s) shall be limited or excluded from this Agreement to the
minimum extent required so that this Agreement shall otherwise remain in full
force and effect and enforceable in accordance with its terms.

13. Successors and Assigns. This Agreement shall be binding upon me, my heirs,
executors, assigns, and administrators and shall inure to the benefit of the
Company, its subsidiaries, successors and assigns. The failure, whether
purposeful or otherwise, to exercise in any instance any right, power or
privilege under this Agreement or under law shall not constitute a waiver of any
other right, power or privilege, nor of the same right, power or privilege in
any other instance.

14. Entire Agreement/Modification. The terms of this Agreement (including all
attached Exhibits, which are incorporated herein by this reference) are the
final expression of my agreement with respect to its subject matter and may not
be contradicted by evidence of any prior or contemporaneous agreement. This
Agreement can only be modified by a subsequent written agreement executed by an
officer of the Company and me.

15. Integration. This Agreement supersedes all, and may not be contradicted by
evidence of any, other prior and contemporaneous agreements and statements on
these subjects. If any practices, policies, or procedures of the Company, now or
in the future, that apply to me are inconsistent with the terms hereof, the
provisions of this Agreement shall control unless changed in writing by the
Company.

16. Nature of Relationship. This Agreement is not an employment agreement. The
Company may terminate my engagement as an independent contractor with it at any
time, with or without cause, in accordance with the terms of that consulting
agreement by and between myself and the Company of even date herewith.

17. Construction. This Agreement shall be construed as a whole, according to its
fair meaning, and not in favor of or against any party. By way of example and
not limitation, this Agreement shall not be construed against the party
responsible for any language in this Agreement. The headings of the paragraphs
hereof are inserted for convenience only, and do not constitute part of and
shall not be used to interpret this Agreement.

18. Rights Cumulative. The rights and remedies provided hereby to the Company
are cumulative, and the exercise of any right or remedy by the Company, whether
pursuant hereto, to any other agreement, or to law, shall not preclude or waive
the Company’s right to exercise any or all other rights and remedies.

1

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. I HAVE HAD THE OPPORTUNITY TO
CONSULT LEGAL COUNSEL IN REGARD TO THIS AGREEMENT AND AM FULLY AWARE OF ITS
LEGAL EFFECT. I HAVE ENTERED INTO THIS AGREEMENT FREELY AND VOLUNTARILY AND
BASED ON MY OWN JUDGMENT. NO PROMISES OR REPRESENTATIONS HAVE BEEN MADE TO ME TO
INDUCE ME TO SIGN THIS AGREEMENT.

      Date: August 3, 2005   /S/David Brown
 
  Independent Contractor Signature
 
   
 
  David Brown
 
   
 
  Name (type or print)
 
   
 
   
 
   
Accepted and Agreed to:
 

 
   
Naturade, Inc.
 

 
   
By:/s/Stephen M. Kasprisin
 

 
 

 
   
Name: Stephen M. Kasprisin
 

 
   
Title: CFO
 

 
 

 
   

2